     Case 3:15-cv-02324-GPC-KSC Document 189 Filed 04/13/21 PageID.4431 Page 1 of 3



1
2
3
4
5
6
7
8                              UNITED STATES DISTRICT COURT
9                            SOUTHERN DISTRICT OF CALIFORNIA
10
11     In re BofI HOLDING, INC. SECURITIES               Case No.: 15-cv-2324-GPC-KSC
12     LITIGATION
                                                         ORDER REGARDING PLAINTIFFS’
13                                                       FIRST SET OF REQUESTS FOR
                                                         PRODUCTION
14
15
16
17          The parties have raised several disputes concerning plaintiffs’ First Set of Requests
18    for Production (“RFPs”). Specifically, plaintiffs request documents responsive to RFPs
19    Nos. 8, 27, 28, 29, 30, 31, 40 and 41. The parties conferred with the Court’s staff regarding
20    these disputes on April 1, 2021, and the subject discovery was lodged with chambers. The
21    Court heard argument from the parties on the disputed discovery on April 13, 2021. Having
22    reviewed the discovery at issue and considered the arguments of counsel, and for the
23    reasons stated during the April 13, 2021 hearing, the Court HEREBY ORDERS as
24    follows:
25          RFP No. 8 seeks the production of John Ball’s personnel file.              The defense
26    represented it is willing to produce Mr. Ball’s entire personnel file. Plaintiff also requested
27    documents relating to the personnel file. As defendants stated that documents related to
28    the personnel file will be produced in response to an unrelated document request, it appears

                                                     1
                                                                                   15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 189 Filed 04/13/21 PageID.4432 Page 2 of 3



1     that no further response to RFP No. 8 is necessary. Accordingly, plaintiffs’ request for
2     further responses is DENIED AS MOOT.
3           RFP No. 27 seeks documents concerning Bof I’s whistleblower program. Plaintiffs’
4     request for further responses is GRANTED IN PART AND DENIED IN PART.
5     Defendants shall produce any complaints submitted via BofI’s whistleblower program
6     which allege similar acts or wrongdoing as reported by Mr. Erhardt, as well as the
7     Company’s response to those complaints. Other responsive documents need not be
8     produced.
9           RFP No. 28 seeks documents related to the criminal record or background of the
10    individual referred to in the Third Amended Complaint (Doc. No. 136) as “SVP 1.”
11    Plaintiffs’ request for responsive documents is GRANTED.
12          RFP No. 29 seeks documents related to the hiring, discipline, and termination of
13    BofI employees. Plaintiffs’ request for responsive documents is DENIED.
14          RFP Nos. 30 and 31 seek information regarding related-party transactions and
15    accounts for which the named defendants are owners, trustees or beneficiaries. Plaintiffs’
16    request is GRANTED. The parties are directed to meet and confer regarding the scope of
17    the production, including whether some of the requested information can be produced in
18    summary form. If any responsive information is considered confidential, sensitive, or
19    private, it may be produced pursuant to the parties’ stipulated protective order and
20    designated accordingly. See Doc. Nos. 172, 173.
21           RFP Nos. 40 and 41 seek information concerning BofI officers’ and directors’
22    compensation and transactions in BofI securities.      Plaintiffs’ request for documents
23    responsive to these RFPs is DENIED.
24    ///
25    ///
26    ///
27    ///
28    ///

                                                  2
                                                                               15-cv-2324-GPC-KSC
     Case 3:15-cv-02324-GPC-KSC Document 189 Filed 04/13/21 PageID.4433 Page 3 of 3



1           Defendants shall produce responsive documents as detailed herein within 10
2     business days of the date of this Order. If defendants require additional time to collect,
3     review, and produce responsive documents, the parties shall meet and confer in good faith
4     regarding a schedule for the production of any remaining documents. If the parties cannot
5     so agree, they shall contact the Court for further guidance, in accordance with the
6     undersigned’s Chambers’ Rules.
7            IT IS SO ORDERED.
8     Dated: April 13, 2021
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                  3
                                                                               15-cv-2324-GPC-KSC
